Title: To George Washington from James Madison, 6 April 1789
From: Madison, James
To: Washington, George



Dear Sir
N. York April 6th 1789.

The arrival of R.H. Lee yesterday has made up a Quorum of the Senate. a Quorum in the other House was made on Wednesday last. The ballots will be opened today unless an indisposition of Mr Basset should prevent, which was not probable yesterday afternoon. The notifications to the President & Vice President will be left to the Senate. Mr Charles Thomson will be the messenger to the former.
The papers will have made known that Mr Mulenburg was the choice of the Representatives for their Speaker, & Mr Beckley for their Clerk. The competitor of the former was Mr Trumbul who had a respectable vote: of the latter Mr S. Stockton of new Jersey, who on the first ballot had the same number with Mr Beckley.
A British packet arrived some days ago, but has not brought, as far as I have learned, any public letters. The other information

brought has passed into our Gazettes and will have reached you thro’ that channel. I am Dear Sir with the highest respect & attachment Your Obedt & very hble servt

Js Madison Jr


Your favor inclosing a letter recd at Mount Vernon for me has been duly received.

